Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
14, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00367-CV



                     IN RE WILLIAM BEATTY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-75990

                         MEMORANDUM OPINION

      On April 29, 2013, relator filed a petition for writ of Mandamus in this
Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P.
52. In the petition, relator asks this Court to compel the Honorable Jaclanel
McFarland, presiding judge of the 133rd District Court of Harris County, to vacate
her order signed February 25, 2013, compelling discovery.
      The petition states a hearing was held on the motion to compel on February
25, 2013. No reporter’s record has been filed. The petition does not state that no
testimony was adduced. See Tex. R. App. P. 52.7.

      Those seeking the extraordinary remedy of mandamus must follow the
applicable procedural rules. In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston
[14th Dist.] 2011, orig. proceeding). “Chief among these is the critical obligation
to provide the reviewing court with a complete and adequate record.” Id. (citing
Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)). A court of appeals may not
grant mandamus relief when the petition and record before it require the court to
speculate. See In re Colony Ins., 978 S.W.2d 746, 747 (Tex.App.—Dallas 1998,
orig. proceeding); Frink v. Blackstock, 813 S.W.2d 602, 604 (Tex.App.—Houston
[1st Dist.] 1991, orig. proceeding). The trial court’s order was entered after a
hearing but we do not know what evidence, if any, was presented during the
hearing. Because we do not know what the record before the trial court contained
when the ruling was made, we cannot determine that the trial court abused its
discretion. See In re Bristol-Myers Squibb Co., 975 S.W.2d at 605; see also In re
Colony Ins., 978 S.W.2d at 747. This Court cannot find an abuse of discretion on
an incomplete record. Le, 335 S.W.3d at 814.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.

                                     PER CURIAM



      Panel consists of Justices Boyce, Jamison, and Busby.

                                         2